NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 09a0581n.06

                                          No. 08-4008                                 FILED
                                                                                  Aug 19, 2009
                             UNITED STATES COURT OF APPEALS                  LEONARD GREEN, Clerk
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                 )
                                                          )     ON APPEAL FROM THE
       Plaintiff-Appellee,                                )     UNITED STATES DISTRICT
                                                          )     COURT     FOR    THE
v.                                                        )     SOUTHERN DISTRICT OF
                                                          )     OHIO
7046 PARK VISTA ROAD, Englewood,                          )
Montgomery County, Ohio; BRIAN                            )            OPINION
GILLINGHAM,                                               )
                                                          )
       Defendants-Appellants.                             )


BEFORE:       COLE, CLAY, and KETHLEDGE, Circuit Judges.

       COLE, Circuit Judge. Defendant-Appellant Brian Gillingham appeals the summary

judgment of the district court in favor of Plaintiff-Appellee United States of America, ordering

forfeiture in rem of certain real property under 18 U.S.C. §§ 2253(a)(3) and 2254(a)(2).

Gillingham alleges that the district court’s summary judgment should be reversed because: (1)

forfeiture is improper absent a federal conviction and Gillingham was convicted only in Ohio

state court of seven counts of pandering obscenity involving a minor under Ohio Revised Code

§§ 2907.321(A)(2) & (A)(5), one count of possession of criminal tools under Ohio Revised Code

§ 2923.24(A), and one count of gross sexual imposition under Ohio Revised Code §

2907.05(A)(4); (2) a genuine issue of material fact remains as to whether Gillingham used his

home to commit the offenses in question; and (3) forfeiture of the real property is an “excessive

fine” in violation of the Eighth Amendment. Gillingham also asserts that the district court
abused its discretion in denying his motion for a continuance of his trial and a related motion to

withdraw a brief filed by counsel.

       We review a grant of summary judgment de novo. Sullivan v. Or. Ford, Inc., 559 F.3d
594 (6th Cir. 2009) (citing Miller v. Admin. Office of the Courts, 448 F.3d 887, 893 (6th Cir.

2006)). The moving party is entitled to summary judgment “if the pleadings, the discovery and

disclosure materials on file, and any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c)(2); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). We view factual

evidence in the light most favorable to the non-moving party and draw all reasonable inferences

in that party’s favor. See Henderson v. Walled Lake Consol. Sch., 469 F.3d 479, 487 (6th Cir.

2006). We review a district court’s decision to deny a motion for a continuance for an abuse of

discretion. United States v. King, 127 F.3d 483, 486 (6th Cir. 1997); United States v. Gallo, 763
F.2d 1504, 1523 (6th Cir. 1985).

       We have carefully considered the parties’ briefs, the applicable law, and the district

court’s order granting summary judgment to the Government and denying Gillingham’s request

for a continuance and to withdraw counsel’s brief. We agree with the district court’s conclusion

that no genuine issues of material fact exist and that the Government is entitled to judgment as a

matter of law on its forfeiture claim. Further, we agree that, as to his two motions, Gillingham

offers no support for his argument that the court’s orders constituted an “unreasoning and

arbitrary insistence upon expeditiousness in the face of a justifiable request for delay,” King, 127
F.3d at 486-87, in violation of any due process rights. Because the district court’s decision is

thorough and well-reasoned, see United States v. 7046 Park Vista, 537 F. Supp. 2d 929 (S.D.



                                                -2-
Ohio 2008), we find no reason to expand on its analysis. Therefore, for the reasons stated in the

district court’s opinion, we AFFIRM.




                                               -3-